Case
 Case3:20-cv-01455-TAD-KDM
      3:20-cv-01455-TAD-KDM Document
                             Document53-2
                                      47 Filed
                                          Filed02/26/21
                                                05/03/21 Page
                                                          Page11ofof79PageID
                                                                       PageID#:#: 603
                                                                                   724




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF LOUISIANA
                                  MONROE DIVISION


   CHAMBLESS ENTERPRISES LLC, et al.,

       Plaintiffs,                                     Case No. 3:20-cv-1455

           v.                                          Judge Terry A. Doughty

   CENTERS FOR DISEASE CONTROL AND                     Magistrate Judge Kayla D.
   PREVENTION, et al.,                                 McClusky

       Defendants.


        MEMORANDUM IN OPPOSITION TO DEFENDANTS’ MOTION TO STAY
             DISTRICT COURT PROCEEDINGS PENDING APPEAL

         Plaintiffs oppose Defendants’ motion to stay district court proceedings in this matter. A

  stay should not issue simply because Plaintiffs have exercised their right to pursue an appeal of

  the District Court’s decision denying their motion for preliminary injunction. This Court should

  deny Defendants’ motion to stay both because Defendants have failed to show good cause and

  because granting a stay would be prejudicial to Plaintiffs. Due to the limited duration of the CDC’s

  Order (it is currently scheduled to expire at the end of March, but even if renewed, it will likely be

  for a short period), a stay would significantly increase the risk that Plaintiffs will not be able to

  litigate the merits of this case at all. On the other hand, a stay would most definitely benefit

  Defendants, because it would reduce the chances that they will have to defend the CDC’s Order

  on the merits.

         Nor will continuing to the merits in this case expend significant resources. Most of the

  issues have been briefed already in connection with Plaintiffs’ motion for preliminary injunction.

  Indeed, a merits determination will require fewer issues to be briefed, as Plaintiffs will not be
Case
 Case3:20-cv-01455-TAD-KDM
      3:20-cv-01455-TAD-KDM Document
                             Document53-2
                                      47 Filed
                                          Filed02/26/21
                                                05/03/21 Page
                                                          Page22ofof79PageID
                                                                       PageID#:#: 604
                                                                                   725




  required to show irreparable harm or that the equities and public interest weigh in their favor. This

  case requires no discovery, as it is limited to the administrative record, and the Defendants have

  already agreed to produce the record quickly. Accordingly, the Court should deny Defendants’

  motion for stay and direct the parties to set a schedule for production of the record and cross-

  motions for summary judgment.

                                            ARGUMENT

         Defendants’ motion rests on a flawed premise. They contend, albeit implicitly, that once

  this Court denied Plaintiffs’ motion for preliminary injunction, Plaintiffs faced a Hobson’s choice:

  either appeal the denial of their motion and stand a high risk of losing their right to litigate the

  merits, or give up their right to appeal the denial of their preliminary injunction, and continue to

  suffer irreparable harm while they litigate the merits. But this premise is wrong. Preliminary

  injunctions exist to give individuals who are suffering irreparable harm a means to stop that harm

  while a case is litigated on the merits. See Fed. R. Civ. P. 65. See also Fed. Sav. & Loan Ins. Corp.

  v. Dixon, 835 F.2d 554, 562 (5th Cir. 1987) (holding that “the purpose of a preliminary injunction

  is always to prevent irreparable injury so as to preserve the court’s ability to render a meaningful

  decision on the merits”). Preliminary injunctions are appealable on an interlocutory basis for the

  same reason: to give litigants suffering irreparable harm the opportunity to stop that harm as

  quickly as possible. See 28 U.S.C. § 1292(a)(1). See also Interlocutory Injunction Appeals—In

  General, 16 Fed. Prac. & Proc. Juris. § 3921 (3d ed.) (explaining that § 1292(a)(1) was designed

  to enable “litigants to effectually challenge interlocutory orders of serious, perhaps irreparable

  consequence”) (quoting Baltimore Contractors v. Bodinger, 348 U.S. 176, 181 (1955), overruled

  on other grounds by Gulfstream Aerospace Corp. v. Mayacamas Corp., 485 U.S. 271 (1988) (per




                                                   2
Case
 Case3:20-cv-01455-TAD-KDM
      3:20-cv-01455-TAD-KDM Document
                             Document53-2
                                      47 Filed
                                          Filed02/26/21
                                                05/03/21 Page
                                                          Page33ofof79PageID
                                                                       PageID#:#: 605
                                                                                   726




  Reed, J.)). Plaintiffs have the right to pursue both a preliminary injunction, in trial court and later

  on appeal, and the merits at the same time. No rule or principle of law suggests otherwise.

         While it is true that district courts have discretion to stay proceedings before them, the

  burden is on Defendants to show that such a stay is clearly warranted. “[I]f there is even a fair

  possibility that the stay for which [the moving party] prays will work damage to someone else,”

  the moving party must “make out a clear case of hardship or inequity in being required to go

  forward.” Landis v. N. Am. Co., 299 U.S. 248, 255 (1936). See also GATX Aircraft Corp. v. M/V

  Courtney Leigh, 768 F.2d 711, 716 (5th Cir. 1985). Applying this standard, the Supreme Court

  refused to grant a stay of trial court proceedings in a case against a sitting president because the

  plaintiff’s right to prosecute her case outweighed any impact the case might have on the president’s

  ability to discharge his duties. See Clinton v. Jones, 520 U.S. 681, 690 (1997). See also Hood ex

  rel. Mississippi v. Microsoft Corp., 428 F. Supp. 2d 537, 541 (S.D. Miss. 2006) (denying

  Microsoft’s motion to stay proceedings pending a motion for transfer and consolidation before the

  Judicial Panel on Multidistrict Litigation).

         Here, the Defendants cannot meet their burden for several reasons. First, litigating the

  merits in the trial court will cause no prejudice to the Defendants whatsoever. This is one of several

  cases challenging the CDC’s Order, so the Defendants have briefed the issues in this case several

  times. See ECF No. 44-1, at 4. Having to brief these issues one more time will cost Defendants

  very little time. Likewise, the Court is familiar with the issues, having ruled on Plaintiffs’ motion

  for preliminary injunction. Although the merits will involve slightly different issues (for example,

  the impact of Congress’s moratorium during January and any issues raised by the administrative

  record), those new issues will not likely be burdensome to address, and, in any event, they are

  important to a proper resolution of this case. By contrast, a stay would negatively impact Plaintiffs




                                                    3
Case
 Case3:20-cv-01455-TAD-KDM
      3:20-cv-01455-TAD-KDM Document
                             Document53-2
                                      47 Filed
                                          Filed02/26/21
                                                05/03/21 Page
                                                          Page44ofof79PageID
                                                                       PageID#:#: 606
                                                                                   727




  because, given the temporary nature of the CDC’s Order, it could mean that they are never able to

  litigate the merits. Because litigating the merits would not require Plaintiffs to show irreparable

  harm or that the equities and public interest weigh in their favor, and it will give them the

  opportunity to review and incorporate the administrative record into their arguments, being

  deprived of a chance to litigate the merits will prejudice Plaintiffs’ ability to receive the full

  resolution of their claims to which they are entitled. See, e.g., Citizens to Preserve Overton Park,

  Inc. v. Volpe, 401 U.S. 402, 419 (1971) (remanding an administrative rule review to the district

  court because judicial review must be “based on the full administrative record available to the

  [rulemaking officer] at the time”); Ryder v. United States, 515 U.S. 177, 182 (1995) (holding that

  a plaintiff who made a timely challenge to a government actor’s constitutional authority was

  entitled to a decision on the merits).

         Second, contrary to Defendants’ argument, there is no “risk” of inconsistent decisions or a

  waste of judicial resources. If this Court were to rule in Defendants’ favor on the merits, Plaintiffs

  would appeal and the Fifth Circuit could either consolidate the appeals or stay one and proceed

  with the other. If this Court were to rule for Plaintiffs, the Defendants would appeal and the parties

  would presumably agree to dismiss Plaintiffs’ current appeal. If the Fifth Circuit were to issue its

  decision in Plaintiffs’ current appeal before this Court decided the merits, this Court would follow

  that ruling. It is hard to see how any of these outcomes result in “inconsistent rulings.” Simply put,

  sometimes district court decisions are affirmed, sometimes they are overturned. But that is a

  feature of litigation, not a bug. Nor would any of these scenarios constitute a waste of judicial

  resources. As already noted, the issues on the merits will differ from the issues currently on appeal,

  and Plaintiffs are entitled to a ruling on the merits. See, e.g., Huston v. Jones, 863 F.2d 30, 31 (8th




                                                    4
Case
 Case3:20-cv-01455-TAD-KDM
      3:20-cv-01455-TAD-KDM Document
                             Document53-2
                                      47 Filed
                                          Filed02/26/21
                                                05/03/21 Page
                                                          Page55ofof79PageID
                                                                       PageID#:#: 607
                                                                                   728




  Cir. 1988) (holding that a litigant was entitled to a decision on the merits where there were no

  procedural impediments to his claim).

         The Defendants point to no authority for issuing a stay where the stay would likely inhibit

  a plaintiff from obtaining judgment on the merits. For that matter, none of their cases concern a

  stay of proceedings during an interlocutory appeal. E.g., Eaton Vance Municipals Tr. v. Conegie,

  No. 4:06CV117-P-B, 2007 WL 1484539 (N.D. Miss. May 18, 2007) (concerning a stay where

  defendant’s collateral estoppel theory hinged upon the outcome of an appeal in a separate suit);

  ING Bank N.V. v. M/V Bulk Finland, IMO No. 9691577, No. CV 15-5975, 2017 WL 2798469

  (E.D. La. June 28, 2017) (staying district court proceedings only after concluding that there was

  little potential for prejudice to the non-moving party). Likewise, Brown v. Cochran, No. 20-3702

  (N.D. Ga. Dec. 9, 2020), is inapposite because both parties agreed to the stay. And Tiger Lily LLC

  v. U.S. Dep’t of Housing & Urban Dev., No. 20-2692 (W.D. Tenn.), speaks only to the fact that

  the district court could reach the merits quickly, which is only appropriate under the circumstances.

  Simply put, there is no reason to delay moving to the merits.

                                            CONCLUSION

         The CDC claims the authority to shut down all eviction proceedings in the nation. Plaintiffs

  contend that the CDC lacks that power despite the existence of a pandemic. Whichever side is

  correct, this case undoubtedly raises extremely important questions concerning federal power and

  its impact on citizens and state and local governments. That the Government would prefer not to

  produce the administrative record and file a few additional briefs in this case does not justify

  staying the case and possibly depriving the Plaintiffs of their right to litigate the merits. This Court

  should deny the motion to stay, direct the Defendants to produce the administrative record as soon




                                                     5
Case
 Case3:20-cv-01455-TAD-KDM
      3:20-cv-01455-TAD-KDM Document
                             Document53-2
                                      47 Filed
                                          Filed02/26/21
                                                05/03/21 Page
                                                          Page66ofof79PageID
                                                                       PageID#:#: 608
                                                                                   729




  as possible, and instruct the parties to agree on a schedule for filing cross-motions for summary

  judgment.

         DATED: February 26, 2021.

                                                         Respectfully submitted,

   /s/ STEVEN M. SIMPSON                                  LUKE A. WAKE*
   STEVEN M. SIMPSON*                                     DC Bar No. 1009181
   DC Bar No. 462553                                      ETHAN W. BLEVINS*
   Pacific Legal Foundation                               Washington State Bar No. 48219
   3100 Clarendon Blvd., Suite 610                        HANNAH SELLS MARCLEY*
   Arlington, VA 22201                                    Washington State Bar No. 52692
   Tel: (202) 888-6881                                    Pacific Legal Foundation
   SSimpson@pacificlegal.org                              930 G Street
                                                          Sacramento, CA 95814
   /s/ JAMES C. RATHER, JR.                               Tel: (916) 419-7111
   JAMES C. RATHER, JR.                                   Fax: (916) 419-7747
   Louisiana Bar No. 25839                                LWake@pacificlegal.org
   ALKER & RATHER, LLC                                    EBlevins@pacifclegal.org
   4030 Lonesome Rd., Suite B                             HMarcley@pacificlegal.org
   Mandeville, LA 70448                                   *Pro hac vice
   Tel: (985) 727-7501
   JRather@alker-rather.com

                                       Attorneys for Plaintiffs




                                                  6
Case
 Case3:20-cv-01455-TAD-KDM
      3:20-cv-01455-TAD-KDM Document
                             Document53-2
                                      47 Filed
                                          Filed02/26/21
                                                05/03/21 Page
                                                          Page77ofof79PageID
                                                                       PageID#:#: 609
                                                                                   730




                                  CERTIFICATE OF SERVICE

         I hereby certify I served this document today by filing it using the Court’s CM/ECF

  system, which will automatically notify all counsel of record.

         DATED: February 26, 2021.


                                                      /s/ Steven M. Simpson




                                                  7
    Case 3:20-cv-01455-TAD-KDM Document 53-2 Filed 05/03/21 Page 8 of 9 PageID #: 731


Kiren Mathews

From:                          Reply@lawd.uscourts.gov
Sent:                          Friday, February 26, 2021 1:51 PM
To:                            Clerk@lawd.uscourts.gov
Subject:                       Activity in Case 3:20-cv-01455-TAD-KDM Chambless Enterprises L L C et al v. Redfield et
                               al Memorandum in Opposition to Motion



This is an automatic e-mail message generated by the CM/ECF system. Please DO NOT RESPOND to
this e-mail because the mail box is unattended.
***NOTE TO PUBLIC ACCESS USERS*** Judicial Conference of the United States policy permits
attorneys of record and parties in a case (including pro se litigants) to receive one free electronic copy of
all documents filed electronically, if receipt is required by law or directed by the filer. PACER access fees
apply to all other users. To avoid later charges, download a copy of each document during this first
viewing. However, if the referenced document is a transcript, the free copy and 30 page limit do not
apply.

                                              U.S. District Court

                                        Western District of Louisiana

Notice of Electronic Filing

The following transaction was entered by Simpson, Steven on 2/26/2021 at 3:50 PM CST and filed on
2/26/2021
Case Name:           Chambless Enterprises L L C et al v. Redfield et al
Case Number:         3:20-cv-01455-TAD-KDM
Filer:               Apartment Association of Louisiana Inc
                     Chambless Enterprises L L C
Document Number: 47

Docket Text:
MEMORANDUM in Opposition re [44] MOTION to Stay district court proceedings pending
appeal filed by Apartment Association of Louisiana Inc, Chambless Enterprises L L C.
(aty,Simpson, Steven)


3:20-cv-01455-TAD-KDM Notice has been electronically mailed to:

David H Williams    dwilliams@slls.org, courtnotices@ix.netcom.com

Davida Finger    dfinger@loyno.edu

Ethan W Blevins EBlevins@pacificlegal.org, bbartels@pacificlegal.org, incominglit@pacificlegal.org,
ppuccio@pacificlegal.org

Hannah S Marcley HMarcley@pacificlegal.org, bbartels@pacificlegal.org, incominglit@pacificlegal.org,
ppuccio@pacificlegal.org

                                                        1
    Case 3:20-cv-01455-TAD-KDM Document 53-2 Filed 05/03/21 Page 9 of 9 PageID #: 732


James C Rather , Jr   jrather@alker-rather.com, mbacas@alker-rather.com

Leslie Cooper Vigen     leslie.vigen@usdoj.gov

Luke Anthony Wake lwake@pacificlegal.org, bbartels@pacificlegal.org, incominglit@pacificlegal.org,
ppuccio@pacificlegal.org

Steven A Myers      steven.a.myers@usdoj.gov

Steven M Simpson      ssimpson@pacificlegal.org, incominglit@pacificlegal.org, ppuccio@pacificlegal.org

Walter P McClatchey , Jr    walter@la-law.org, shannin@la-law.org

William P Quigley     quigley77@gmail.com, dadupre77@yahoo.com

3:20-cv-01455-TAD-KDM Notice will not be electronically mailed to:

The following document(s) are associated with this transaction:

Document description:Main Document
Original filename:n/a
Electronic document Stamp:
[STAMP dcecfStamp_ID=1045083339 [Date=2/26/2021] [FileNumber=5411392-0
] [67d1f1ff8a761191b126453f6820b385153d00793317ad74702fc2b66631758a259
952b9efde6656be0db7fffc49e65ef6c4b972d876f4c87da3bc1d04fac853]]




                                                       2
